UNITED STATES DISTRIC']

UNITED STATES OF AMERICA,

Plaintiii`,
vs.
CESAR VAQUERA MORALES,

Defendant.

DISTRICT OF NEVA

-000-

 

_.._FILED

ENTERED ___RECE|VED

. SERVED ON
CGUNSEL/'PARTIES OF RECORD

`CO TFEB 11 2019

DA

CLERK US D|STR|C] COURT
Dl'STRfCT OF NFVADA

h
\J.'

 

Case No.:

__~_‘-_-__.t_ DEPUTY

22 l 6-c1'-265-GMN-CWH

ORDER

Present before the Court is Cesar Vaquera Morales’ motion to modify conditions of release

(ECF NO. 1,439). On August 4, 2017, the defendant had his initial appearance in the Northern

District of California. 'I`he order imposed by the Court in the Northern Distriet of California
required a boudin the amount 0f$750,000.00 With $250,000.00 being unsecured and $500,000.00

being secured by property with equity of at least $500,000.00 owned by Mr. Morales and one or

more sureties

On February 11, 2019, the Court heard the motion to modify conditions of release (ECP

NO. 1,439). Government’s counsel did not opposed the motion.

IT IS HEREBY ORDERED that the requirement for $500,000.00 secured surety bond as

Set forth in the defendant’s conditions of pretrial release is removed.

DATED this 11th day of February 2019.

 

 

 

